DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 10/2/2020 . Claims 1-21 are pending.
Claim Rejections - 35 USC § 103
[AltContent: textbox (A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.)]The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claim(s) 1-13, 16-18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20200162664 A1) in view of Shelton 001 (US 20190205001 A1).

Regarding claim 1, Maeda discloses: a surgical hub for controlling a display (fig.1 shows surgical hub with display 14), the surgical hub comprising:
a memory, and
a processor (fig.5, 0065 gives overview, 0143: processor, memory),
the processor configured to:
determine a user gesture that indicates that a second contextual data is to be displayed on a second display (fig.3, 0056-59 gives overview of controlling GUI to navigate the surgical area, hence, display contextual data on the second display based on the area navigation, see also 0072-73 describing determination of line of sight / user gaze combined with a foot switch (fig.2) to navigate, hence, eye and foot gestures); and
send a second message that instructs the second display to show the second contextual data (fig.3, 0056-59: showing contextual data related to a navigation operations). 
	Maeda does not disclose the configuration of multiple displays relative to a sterile field, i.e.: wherein the display is outside a sterile field; wherein the user gesture is from a device associated with the first display; send a first message that instructs a first display that is located within the sterile field to display a first contextual data; wherein the second display is outside the sterile field.
	Shelton discloses: wherein the display is outside a sterile field (fig.62, 0507); wherein the user gesture is from a device associated with the first display (fig.62, 0507: receiving user gestures from a touch screen within sterile field); send a first message that instructs a first display that is located within the sterile field to display a first contextual data (fig.62: touchscreen commands); wherein the second display is outside the sterile field (fig.62).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda by incorporating the sterile field displays of Shelton . Both concern the art of surgical GUI’s, and the incorporation would have improved the sanitation of the hub by, according to Shelton, allowing maintaining of a sterile field, i.e., to prevent infection, during surgical interactions (0507).	

	Regarding claim 2, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede further discloses: wherein the processor is further configured to determine a visual effect to be applied to the second contextual data based on the user gesture (fig.9, 0117; fig.10, 122; fig.12, 0131 show highlighting and overlay visual effects), wherein the second message further instructs the second display to apply the visual effect to the second contextual data, and wherein the visual effect is one or more of a highlighting effect to be applied to the second contextual data (fig.9, 10, 12), a zoom-in effect to be applied to the second contextual data, and a zoom-out effect to be applied to the second contextual data (fig.4, 0063: zoom effect; 0056: zooming in or out).

Regarding claim 3, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede further discloses: wherein the processor is further configured to: determine a visual focus of a user; and determine that the second display is within the visual focus of the user (0071-73: determine visual focus is within the second display, 0068-69: detecting line of sight via head mounted display (HMD), camera in order to respond programmatically (e.g., such as in fig.4, 9, etc.) to line of sight on the display, hence, determining second display is within the visual focus of the user).

Regarding claim 4, Maede modified by Shelton discloses the hub of claim 3, as described above. Maede further discloses: wherein the processor is configured to determine the visual focus of the user by using one or more of wearable device data (0068-69: HMD), sensor data associated with the user (0068-69: image sensor), an image from a camera within an operating room (0068), and a video from the camera within the operating room.

Regarding claim 5, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede further discloses: wherein the processor is further configured to determine a focal point on the second display that is being viewed by a user (0071-73).

Regarding claim 6, Maede modified by Shelton discloses the hub of claim 5, as described above. Maede further discloses: wherein the second message further instructs the second display to show the second contextual data using a visual effect at the focal point (fig.9: applying visual emphasis).

Regarding claim 7, Maede modified by Shelton discloses the hub of claim 2, as described above. Maede further discloses: wherein the user gesture is a first user gesture and the processor is further configured to:
determine a second user gesture that indicates that the second contextual data is to be displayed on the second display without the visual effect (fig.3-4, 0063, 0056: inverse operations, such zooming out; fig.9: removing highlight and returning to normal operation, such as when the line-of-sight position no longer matches characteristic point); and
send a third message instructing the second display to show the second contextual data without the visual effect (fig.3-4, fig.9).

Regarding claim 8, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede further discloses: wherein the processor is further configured to:
determine a second user gesture that indicates that the second contextual data is to be removed from the second display (figs. 3-4: user gesture that causes navigation away, zooming out (hence removing detail)); and
send a third message instructing the second display to stop displaying the second contextual data (fig.3-4).

Regarding claim 9, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede further discloses: wherein the processor is further configured to:
determine a second user gesture that indicates that the second contextual data on the second display should be rotated (fig.3, 0056: pivot); and
send a third message instructing the second display to rotate the second contextual data (fig.3, 0056: pivot).

Regarding claim 10, Maede modified by Shelton discloses the hub of claim 1, as described above. Maede modified by Shelton further discloses: wherein the first display is a secondary display, and the second display is a primary display (Maeda fig.4 shows primary display for displaying data with Shelton fig.62 disclosing use of a smaller secondary display for control).

Regarding claim 11, Maede discloses: a surgical hub for controlling a display (fig.1 shows surgical hub with display 14), the surgical hub comprising:
a memory, and;
a processor (fig.5, 0065 gives overview, 0143: processor, memory),
the processor configured to:
determine a user gesture that indicates a visual effect to be applied to a focal point on the display (fig.3, 0056-59 gives overview of controlling GUI to navigate the surgical area via a gaze-based focal control point, hence, applying zoom, pan, pivot visual effects, see also fig.9, 0117 showing highlighting visual effects);
determine that the focal point on the display is associated with a contextual data that is being displayed on the display (fig.3, fig.9: determining focal point’s association with the displayed data, with characteristic points (instruments, etc.) ;
send a second message to the display that instructs the display to apply the visual effect to the contextual data at the focal point on the display (fig.3, fig.9: carrying out the visual effect on the contextual data as described).
Maede does not disclose: wherein the display is outside the sterile field.
	Shelton discloses: wherein the display is outside a sterile field (fig.62, 0507).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda by incorporating the sterile field displays of Shelton. Both concern the art of surgical GUI’s, and the incorporation would have improved the sanitation of the hub by, according to Shelton, allowing maintaining of a sterile field, i.e., to prevent infection, during surgical interactions (0507).	

Regarding claim 12, Maede modified by Shelton discloses the hub of claim 11, as described above. Maede further discloses: wherein the visual effect is one or more of a highlighting effect to be applied to the contextual data (fig.9, 0117), a zooming in effect to be applied to the contextual data, and a zoom-out effect to be applied to the contextual data (fig.3-4, 0063, 0056).

Regarding claim 13, Maede modified by Shelton discloses the hub of claim 11, as described above. Maede further discloses: wherein the processor is further configured to determine the focal point on the display that is outside the sterile field (0071-73).

Regarding claim 16, Maede discloses: a surgical hub for controlling a display (fig.1 shows surgical hub with display 14), the surgical hub comprising:
a memory; and
a processor (fig.5, 0065 gives overview, 0143: processor, memory),
the processor configured to:
determine a user gesture that indicates that a visual effect is to be applied to a focal point on the display (fig.3, 0056-59 gives overview of controlling GUI to navigate the surgical area via a gaze-based focal control point, hence, applying zoom, pan, pivot visual effects, see also fig.9, 0117 showing highlighting visual effects);
determine that the focal point on the display is associated with a first display data based on a contextual data ();
generate a second display data by applying the visual effect to the first display data (fig.3, fig.9: carrying out the visual effect on the contextual data as described);
sending a second message instructing the display to display the second display data (fig.3, fig.9: carrying out the visual effect on the contextual data as described).  
Maede does not disclose: wherein the display is outside the sterile field.
	Shelton discloses: wherein the display is outside a sterile field (fig.62, 0507).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda by incorporating the sterile field displays of Shelton. Both concern the art of surgical GUI’s, and the incorporation would have improved the sanitation of the hub by, according to Shelton, allowing maintaining of a sterile field, i.e., to prevent infection, during surgical interactions (0507).	

Regarding claim 17, Maede modified by Shelton discloses the hub of claim 16, as described above. Maede further discloses: wherein the visual effect is one or more of a highlighting effect to be applied to the second display data (fig.9, 0117), a zoom-in effect to be applied to the second display data, and a zoom-out effect to be applied to the second display data (fig.3-4, 0063, 0056).  

Regarding claim 18, Maede modified by Shelton discloses the hub of claim 16, as described above. Maede further discloses: determining a visual focus of a user; and determining that the focal point is within the visual focus of the user (0071-73).  

Regarding claim 21, Maede discloses the hub of claim 18, as described above. Maede further discloses: wherein the first display data is an image or video (figs. 3-4: video image data), wherein the user gesture is a rotation gesture (figs.3-4, 0056: pivot gesture), and wherein the processor is configured to generate the second display data by applying the visual effect to the first display data by:
determining that the visual effect is a rotation effect; and generating the second display data by rotating the image or video (figs.3-4, 0056: effecting rotation effect). 

Claim(s) 14-15, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Maeda (US 20200162664 A1) in view of Shelton 001 (US 20190205001 A1) in view of Meglan (US 20180032130 A1).

Regarding claim 14, Maede modified by Shelton discloses the hub of claim 11, as described above. Maede further discloses: wherein the visual effect is a zoom-in effect. wherein (0056, 0071-73: determining zoom in gesture).
Maede modified by Shelton does not disclose: the user gesture is a pinch zoom-in gesture.
Meglan discloses: the user gesture is a pinch zoom-in gesture (0047: using punch to zoom gestures).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda modified by Shelton by incorporating the zoom gestures of Meglan. Both concern the art of surgical GUI’s, and the incorporation would have improved the versatility of the GUI by, according to Meglan, allow for more detailed interaction by allowing for touchless hand controls (0047).

Regarding claim 15, Maede modified by Shelton discloses the hub of claim 11, as described above. Maede modified by Shelton further discloses: wherein the visual effect is a zoom-out effect (0056, 0071-73).
	Maede modified by Shelton does not disclose: the user gesture is a pinch zoom-out gesture.
Meglan discloses: the user gesture is a pinch zoom-in gesture (0047: using punch to zoom gestures).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda modified by Shelton by incorporating the zoom gestures of Meglan. Both concern the art of surgical GUI’s, and the incorporation would have improved the versatility of the GUI by, according to Meglan, allow for more detailed interaction by allowing for touchless hand controls (0047).

Regarding claim 19, Maede modified by Shelton discloses the hub of claim 18, as described above. Maede further discloses: wherein the first display data is an image or video (fig.3-4: video image data).
Maede does not disclose: wherein the user gesture is a pinch zoom-in gesture, and wherein the processor is configured to generate the second display data by applying the visual effect to the first display data by:
determining that the visual effect is a zoom-in effect; and generating the second display data by zooming in on the image or video.
Meglan discloses: wherein the user gesture is a pinch zoom-in gesture (0047), and wherein the processor is configured to generate the second display data by applying the visual effect to the first display data by:
determining that the visual effect is a zoom-in effect; and generating the second display data by zooming in on the image or video (0047).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda modified by Shelton by incorporating the zoom gestures of Meglan. Both concern the art of surgical GUI’s, and the incorporation would have improved the versatility of the GUI by, according to Meglan, allow for more detailed interaction by allowing for touchless hand controls (0047).

Regarding claim 20, Maede discloses the hub of claim 18, as described above. Maede further discloses: wherein the first display data is an image or video (figs. 3-4: video image data).
Maede does not disclose: wherein the user gesture is a pinch zoom-our gesture, and wherein the processor is configured to generate the second display data by applying the visual effect to the first display data by:
determining that the visual effect is a zoom-out effect; and generating the second display data by zooming out of the image or video. 
Meglan discloses: wherein the user gesture is a pinch zoom-our gesture (0047), and wherein the processor is configured to generate the second display data by applying the visual effect to the first display data by:
determining that the visual effect is a zoom-out effect; and generating the second display data by zooming out of the image or video (0047). 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the hub of Maeda modified by Shelton by incorporating the zoom gestures of Meglan. Both concern the art of surgical GUI’s, and the incorporation would have improved the versatility of the GUI by, according to Meglan, allow for more detailed interaction by allowing for touchless hand controls (0047).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ziraknejad 504 (US 20180329504 A1) discloses the use of gestures to control displays in a surgical setting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer Welch, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
[AltContent: textbox (/LIANG LI/
Examiner Art Unit 2143)]